Exhibit 10.1

 

AMENDMENT NO. 1 TO WARRANT AGREEMENT

 

This Amendment (this "Amendment") is made as of July 17, 2019 by and between
Lindblad Expeditions Holdings, Inc., a Delaware corporation (f/k/a Capitol
Acquisition Corp. II) (the "Company") and Continental Stock Transfer & Trust
Company, a New York corporation as warrant agent (the "Warrant Agent"), and
constitutes an amendment to that certain Warrant Agreement, dated as of May 10,
2013 (the "Existing Warrant Agreement"), between the Company and the Warrant
Agent. Capitalized terms used but not otherwise defined in this Amendment shall
have the meanings given to such terms in the Existing Warrant Agreement.

 

WHEREAS, Section 9.8 of the Existing Warrant Agreement provides that the Company
and the Warrant Agent may amend, subject to certain conditions provided therein,
the Existing Warrant Agreement with the vote or written consent of the
registered holders of a majority of the outstanding Warrants as a single class;

 

WHEREAS, the Company desires to amend the Existing Warrant Agreement to provide
the Company with the right to require the holders of the Warrants to exchange
all of the outstanding Warrants for Common Stock of the Company, on the terms
and subject to the conditions set forth herein; and

 

WHEREAS, in the exchange offer and consent solicitation undertaken by the
Company pursuant to the Registration Statement on Form S-4/A (No. 333-232113)
filed with and declared effective by the Securities and Exchange Commission on
July 9, 2019, the registered holders of more than a majority of the outstanding
Warrants consented to and approved this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Existing Warrant Agreement as set forth herein.

 

1.Amendment of Existing Warrant Agreement. The Existing Warrant Agreement is
hereby amended by adding the new Section 6A thereto:

 

"6A Mandatory Exchange.

 

6A.1 Company Election to Exchange. Notwithstanding any other provision in this
Agreement to the contrary, all (and not less than all) of the outstanding
Warrants may be exchanged, at the option of the Company, at any time while they
are exercisable and prior to their expiration, at the office of the Warrant
Agent, upon notice to the registered holders of the outstanding Warrants, as
described in Section 6A.2 below, for Common Stock, at the exchange rate of
0.36575 shares of Common Stock for each Warrant held by the holder thereof (the
"Consideration") (subject to equitable adjustment by the Company in the event of
any stock splits, stock dividends, recapitalizations or similar transaction with
respect to the Common Stock). In addition, notwithstanding Section 4.7 hereof,
in lieu of issuing fractional shares, any holder of Warrants who would otherwise
have been entitled to receive fractional shares as Consideration will, after
aggregating all such fractional shares of such holder, be paid in cash (without
interest) in an amount equal to such fractional part of a share multiplied by
$17.72.

 



   

 

 

6A.2 Date Fixed for, and Notice of, Exchange. In the event that the Company
elects to exchange all of the Warrants, the Company shall fix a date for the
exchange (the "Exchange Date"). Notice of exchange shall be mailed by first
class mail, postage prepaid, (or, as to holders of Warrants held in global form,
in accordance with DTC notice procedures) by the Company not less than fifteen
(15) days prior to the Exchange Date to the registered holders of the Warrants
at their last addresses as they shall appear on the registration books. Any
notice mailed in the manner herein provided shall be conclusively presumed to
have been duly given whether or not the registered holder received such notice.
The Company will make a public announcement of its election through a press
release following the mailing of such notice.

 

6A.3 Exercise After Notice of Exchange. The Warrants may be exercised, for cash
(or on a "cashless basis" in accordance with subsection 3.3.1(b) of this
Agreement) at any time after notice of exchange shall have been given by the
Company pursuant to Section 6A.2 hereof and prior to the Exchange Date. On and
after the Exchange Date, the registered holder of the Warrants shall have no
further rights except to receive, upon surrender of the Warrants, the
Consideration."

 

2.Miscellaneous Provisions.

 

2.1Severability. This Amendment shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Amendment or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Amendment a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be valid and enforceable.

 

2.2Applicable Law. The validity, interpretation and performance of this
Amendment shall be governed in all respects by the laws of the State of New
York, without giving effect to conflict of law principles that would result in
the application of the substantive laws of another jurisdiction. The parties
hereby agree that any action, proceeding or claim against it arising out of or
relating in any way to this Amendment shall be brought and enforced in the
courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive. Each of the parties hereby waives any
objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum. Any such process or summons to be served upon the Company
may be served by transmitting a copy thereof by registered or certified mail,
return receipt requested, postage prepaid, addressed to it at Lindblad
Expeditions Holdings, Inc., 96 Morton Street, 9th Floor, New York, New York
10014, Attention: Craig Felenstein, Leo Chang and Thomas Diverio. Such mailing
shall be deemed personal service and shall be legal and binding upon the Company
in any action, proceeding or claim.

 

2.3Counterparts. This Amendment may be executed in any number of counterparts,
and by facsimile or portable document format (pdf) transmission, and each of
such counterparts shall for all purposes be deemed to be an original and all
such counterparts shall together constitute but one and the same instrument.

 



 2 

 

 

2.4Effect of Headings. The Section headings herein are for convenience only and
are not part of this Amendment and shall not affect the interpretation thereof.

 

2.5Entire Agreement. The Existing Warrant Agreement, as modified by this
Amendment, constitutes the entire understanding of the parties and supersedes
all prior agreements, understandings, arrangements, promises and commitments,
whether written or oral, express or implied, relating to the subject matter
hereof, and all such prior agreements, understandings, arrangements, promises
and commitments are hereby canceled and terminated.

 

[Signatures follow on next page]

 



 3 

 



 

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed as of the date first above written.

 

  LINDBLAD EXPEDITIONS HOLDINGS, INC.          By:  /s/ Sven-Olof Lindblad  
Name: Sven-Olof Lindblad   Title: Chief Executive Officer and President         
       CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Warrant Agent         
By:  /s/ Henry Farrell   Name: Henry Farrell   Title: Vice President

 

 



[Signature Page to Warrant Agreement Amendment]





 

